                 Case 1:21-cv-00278-LY Document 1-4 Filed 03/29/21 Page 1 of 9


                                                                                      TJ22/2021 1:56 PM
    Civil Action No. 1:21-cv-00278                                                                    Velva L. Price
                                                                                                      District Clerk
                                                                                                    Travis County
                                      CAUSE NO. D-1-GN-21-000767                                  D-1-GN-21-000767
                                                                                                      Ruben Tamez


        CHRISTIAN SNIITH,                                  §           IN THE DISTRICT COURT
             Plaintiff,                                    §
                                                           §
                                                           §           250TFi JUDICIAL DiSTRICT
        V.
                                                           §
        LOWE'S I-IOME CENTERS, LLC,                        §
                   Defendant.                              §           TRAVIS COUNTY, TEXAS

                                     PI.AIIiTI'IFF'S ®RIGINAL PETITION

        TO THE HOIVORABLE JUDGE OF SAID COURT:

               NOW COMES Plaintiff, Christian Sniith, and fiiles this Original Petition complaiiung of

        Defendant Lowe's Home Centers, LLC and for cause of action would show the Court the following:

                                                          I.

                                                   DISC®VEItY

        1.1    Plaintiffintends to conduct discovery under Rule 190.3 (Leve12) ofthe Texas Rules ofCivil

`       Procedure.

                                                         iI.

                                                  THE PARTIES

        2.1    Plaintiff is an individual who can be contacted through counsel.

        2.2    Defendant Lowe's Hoine Centers, LLC is an entity that can be served through its registered

        agent Corporation Service Company d/b/a CSC - Lawyers Incorporating Service Company, 211 E.

        7`h Street, Suite 620, Austin, TX 78701-3218.

                          M. JURISDICTION, YENUE AND CONDITI®N PRECEDENT

        3.1     The amount in controversy exceeds the jurisdictional minimum amount in controversy for

        this Court. Plaintiff seeks inonetary relief over one million dollars.
         Case 1:21-cv-00278-LY Document 1-4 Filed 03/29/21 Page 2 of 9




3.2     Pursuant to 7'exas Civil Fiactice aird Renaedies Code §15.002, venue is proper in Travis

County, Texas, as it is the county in which a substantial part of the events or omissions giving i-ise

to these claims occui-red.

3.3     All conditions precedent have been performed or have occurred.

                                                 W.

                                               F'ACTS

4.1     Plaintiff began working for Lowe's as a delavery driver in 2016. On July 1, 2019 Plaintiff

informed his manager that he was going to be having microscopic surgery on his ear that would keep

him from driving for a week and that upon his return Plaintiff would have to be placed on restricted

duty for six weeks and not lift anything that exceeds twenty five pounds.

4.2    Two days later, on July 3, 2019, after Plaintiff had clocked out and was leaving for the day,

his manager called him in to talk. Plaintiff assumed that Plaintiff was going to be given praise for

a job well done because a particular customerthat dayhad said she was so happy with her experience

that she was going to call the store to let management know how excellent the service had been.

Instead, Plaintiff was asked to take a seat and told Plaintiff was being terminated. Plaintiffwas told

it was the result of an incident that had occurred in April, 2019.

4.3    On that particular day Plaintiffdelivered a stackable washer/dryer unit to a customer and was

instructed by the owner to install it in a closet that had an extremely narrow door which the stackable

unit was barely able to fit inside. As Plaintiff and his co-worker were maneuvering the unit inside

the closet the door was having to be pushed to its maximum to allow entry. As Plaintiff was holding

the door open the door stop at the top of the door pushed through the hollow door. Following the

incident, Plaintiff followed appropriate protocol and took pictures of the dainage with his phone and


                                                  2
         Case 1:21-cv-00278-LY Document 1-4 Filed 03/29/21 Page 3 of 9




assured the customer that Loive's would make sure that the door got repaired at no cost to her. The

customer was not upset at all and accepted Plaintiffs response.

4.4     Once Plaintiff and his co-worker got back to the store Plaintiff spoke to the MOD (inanager

on duty, the delivery manger had already gone home), showed him the pictures and gave a full

explanation of what had transpired. PIaintiff was told that he bad done all he needed to do and that

the store would take care of it from there. Plaintiff was never written up or given any kind of

punishment. Plaintiff never heard anything further regarding that incident until, coincidentally, two

days after Plaintiff informed Lowe's regarding his surgery and over two months after the incident

occurred. Plaintiff was told at the tune of termination that the customer with the door issue had

called the store extremely upset at the cost to repair her door.



                                         CAUSES ®E ACTION

5.1     The allegations contained in Paragraphs 4.1 through 4.4 inclusive are hereby incorporated

by reference for all causes of action.

             Disabilfty I3ascrlrninateon Pursuant t® Chagtea- 21, Texas I.abor Code

5.2     The conduct of Defendant towards Plaintiff, through its agents, employees, managers, and

supervisors, as set forth above, among otlier activities, constitutes disability discrimination, in direct

violation of §21.001, et. seq., Labor Code, Vemon's Texas Codes Annotated; which states, in

pertinent part, that:

        "An etnployer commits an unlawful employment practice if ... the employer ...
        discriminates against an individual ... or ... classifies an employee ... in a mamier tha't
        would deprive or tend to deprive an individual of any employinent opportunity or
        adversely affect in any manner the status of an employee:"
         Case 1:21-cv-00278-LY Document 1-4 Filed 03/29/21 Page 4 of 9




        Plaintiff is a member of a protected class and was selected for unfavorable treatment by

Defendant, including termination, because ofhis disability or being regarded as disabled or perceived

disability. There is no legitimate non-discriminatory reason for Defendant',s actions, and if such a

reason is propounded, it is a pretext. Plaintiff's disability or being regarded as disabled or perceived

disability was a determining or motivating factor in Defendant's decision to terminate Plaintiff's

employment and otherwise discriminate against him. Unlawful discrimination moved Defendant

toward its decision or was a factor that played a part in Defendant's employment decisions as to

Plaintiff. The unlawful practices committed by Defendant were and are a direct cause of Plaintiff's

damages, as more fully set forth below.

                             Disability Discrimination Pursoant to tlae ADA

5.3     As the facts set forth above show, Plaintiff is disabled or was perceived as disabled, as

defined by the Americans with Disabilities Act (ADA), as amended. Plaintiff suffers fiom a

condition that substantially limits one or more of his major life activities. He is otherwise qualified

to perform the essential functions of the job Defendant hired Plaintiff for. At all times relevant

hereto, Plaintiff was an employee within the meaning of the ADA. Defendant violated the ADA by

intentionally discriminating against Plaintiff because of liis disability andlor being regarded as

disabled. Defendant's discrinunatory acts include terminating Plaintiff. Plaintiff's disability and/or

being regarded as disabled was a determining or motivating factor in Defendant's decision to

discipline Plaintiff and to ultimately tenninate PIaintiff s employrnent. Plaintiff s disability moved

Defendant toward its decision or was a factor that played a part in Defendant's employment

decisions as to Plaintiff.




                                                  C!
         Case 1:21-cv-00278-LY Document 1-4 Filed 03/29/21 Page 5 of 9




5.4    In addition as the facts set forth above show, Defendant failed to provide Plaintiff with a

reasonable accommodation and furthermore failed to engage in the required interactive process. As

such, Defendant has violated the ADA by failing to provide Plaintiff with a reasonable

accommodation and by failing to engage in the required interactive process.

                                                 VT.

                                            DAIVrAGES

6.1    As a result of Defendant's unIawful conduct, Plaintiff has suffered economic and actual

datnages, including past and future lost income, back wages or back pay, interest on back pay and

front pay, future wages or front pay, employment benefits in the past and future, lost earnings in the

past and future, and all lost benefits under the contract or employment relationship.

                                                vn.

                                C®1~IPElVSAT®1ZY DAlYLAGES

7.1    Defendanthasintentionallyengagedinunlawfulemploymentpractices.Plaintiffadditionally

brings suit for compensatory 'damages, including emotional pain and suffering, inconvenience,

mental anguish, loss of enjoyment of life, injury to professional standing, injury to character and

reputation, injuryto credit standing, job search expenses, lost eanung capacityin the past and future,

and other pecuniary and non-pecuniary losses.



                          ATT®RNEYS' FEES ANID EXPERT FEES

8.1    A prevailing party may recover reasonable attorneys' fees, expert fees, and costs. SEE the

Americans with Disabilities Act and Texas Commission on Human Rights Act. Plaintiffbrings suit

for these fees from Defendant. Plaintiff seeks all reasonable expert fees and attorneys' fees in this


                                                  5
        Case 1:21-cv-00278-LY Document 1-4 Filed 03/29/21 Page 6 of 9




case, includingpreparation and trial ofthis lawsuit, post-trial, pre-appeal work, any appeal, and post-

judgment discovery and collection in the event execution on the judgment is necessary.

                                                    "K

                                     PI7NIT1[VEE DAMAGES

9.1    Defendant has acted with malice or reckless indifference to Plaintiff s rights. Defendant, by

engaging in the aforementioned acts and/or in authorizing and/or ratify'ing the aforementioned acts,

engaged in willful, malicious, intentional, and oppressive conduct and acted with willful and

conscious disregard, or alternativeiy reckless disregard or indifference of the rights, welfare, and

safety of Plaintiff, therefore justifying the award of punitive and exemplary dainages in an amount

to be determined at trial. Therefore, Plaintiff additionally brings suit for punitive damages and

exemplary damages.

                                                     X.
                                         [Ilfl::~i i~I    ►l~/i► ~

10.1   Plaintiff has demanded a trial by jury on all issues.

                                     PRAYER F®lt 1ZEI.IEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiffprays that Defendant be cited to appear

and answer herein, and, upon final trial, Plaintiff have Judgment against Defendant as requested

above, and as follows:

       1.      Judgment against Defendant for all damages alleged in this petition;

       2.      Interest before and after judgment at the higliest rate provided by law, until paid;

       3.      Costs of suit;

       4.      Reasonable and necessary attorneys' fees and expert witness fees;


                                                     71
 Case 1:21-cv-00278-LY Document 1-4 Filed 03/29/21 Page 7 of 9




5.   Injunctive and declaratory relief; and

6.   Such ot.her and further relief to which Plaintiff may be justly entitled.



                                    Respectfully submitted,

                                    THE MELTON LAW FiRM, P.L.L.C.
                                    925 South Capital of Texas Highway, Suite B-225
                                    Austin, Texas 78746
                                    (512) 330-0017 Telephone
                                    (512) 330-0067 Facsimile


                                    /s/ John F. Melton
                                    John F..Melton
                                    email: imeltong;ifineltonlaw.com
                                    State Bar No. 24013155
                                    ATTORNEYS FOR PLAINTIFF




                                        7
              Case 1:21-cv-00278-LY Document 1-4 Filed 03/29/21 Page 8 of 9




                         Aut®mated Certificate ®f eService
Thi:s automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.
John Melton
Bar No. 24013155
jmelton@meltonkumler.com
Envelope ID: 50774831
Status as of 2/23/2021 1:22 PM CST

Case Contacts

Name               BarNumber Email                      TimestampSubmitted Status

Paige Densman                paige@jfineltonlaw.com     2/22/2021 1:56:31 PM   SENT

John Melton                  jmelton@jfineltonlaw.com   2/22/2021 1:56:31 PM   SENT

michael Balcezak             michael@jfineltonlaw_com 2/22/2021 1:56:31 PM     SENT
J
       scxol1p aMS mP A9 Fairsbu s¢ **i—s Va,ua;ai jafietiel r sp MI — si w.qniQs i4Kl
    tiVMS CMWS lep PeAtaedeaaj aod a e;ouesveq'min:fRqettje uB1mIuuAqFu1
         'qzuoftSau 'imewod ogsP SP eten es is simb sa ennsuos ei1
          ope6oqa wn uoa o;pisuoo aP ejoet epaue mupd el wd 013'OZS
                u+d wP+uo 00.8 ;P son+vi+► g sa;+M op ovot4C►
                               Eiloo'SHIti1$Sillv`AikMiM
                           (saeJ$ sumio £p£8'Eo£'J98
                               €13E8yZ1lp-M
         SOOV308V 3t] VfON3Zi3:131i V►'i 1cl
               2fvwv'1i 303nd
     ONnONIN V 30ON0D ON A OCitlJ08v
    N[13Q Or3SN0D 'i3 V11S303N Ei3l.Sl1 tS
                  ~s wa•asrr~•~~           ~'~s~•+~•~~ m~+
       .sx.i~ nas•+~~ v~+s..n,~,.. ~+w ~                   ~ ~. ~a~              ~s~u
                     c,%M+n.P AUm" M"s Ouo'A*Wsu"eq
    `uoptsirodcuoa s,~oM+o►~'s~~aLu',Gnfu4 ritntni,ed ~o; suo~q{nsuoo aea)I
                  uoMnsuo•s Aan.cape inort Au1 Is* jol oa'On
                             ujd o£-b oi we M. sAeAilooM
                               ma*sH'}U.qstlt/'IfMilIK
                             ('09ja a1$4) c0mome
                               Coco-zLV-Z tg
                                   d'13H NVO
         331A233S 1"113:132f H3AN1b►l 3H1
              `3N011a10NN .1:rN04j. tlNV
             2t3AAAV'1 V ®33N nOA 3l
                                                                                         CRO8p4FWYY
                svxu WH.rx3a 90 aXA?13S I.V'HH3A3H 2[aAAtVI 31U
                                                                                                      ~
      Case 1:21-cv-00278-LY Document 1-4 Filed 03/29/21 Page 9 of 9
